Title: To George Washington from John Greenwood, 10 September 1791
From: Greenwood, John
To: Washington, George



Sr
New York Septr 10–1791

I Received yours dated the 4th by the hand of sr John Jays son, this moment Saturday 12 Oclock, in Which you seame to think I have neglected you, or the article Miscaried, I Received them safe, but Whas out of stuff that is I had none Good enuf for the purpose, and so did not procede till I Could Get it, of Which I procured Whith Dificulty, on tuesday And have began it, Which you Will Get next Week, the reason I did not rite and answer to Yours I Expect’d to Get the stuff and have them done suner, I shall Observe all the defitiences you mention and try to remedy them.

P.S. Sr your directions how to remedy or make the next is as plane to Mee As if present, and I Will Observe them to a title,

nevertheless it is dificult to do these things Whithout being on the spot, Which I shall take a trip to Philadelphia in November, God be Willing and I have my helth, then I Can Alter them. from your Obedient and Humble servant


John Greenwood
